RENDERED: SEPTEMBER 25, 2020; 10:00 A.M.
                          NOT TO BE PUBLISHED

                      Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-1410-MR


MICHAEL HARPER                                                       APPELLANT



                    APPEAL FROM KENTON CIRCUIT COURT
v.                HONORABLE GREGORY M. BARTLETT, JUDGE
                          ACTION NO. 18-CR-01442



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Michael Harper appeals from his conviction of

possession of a handgun by a convicted felon1 and of being a first-degree persistent

felony offender.2 Appellant argues that the trial court erred by allowing irrelevant



1
    Kentucky Revised Statutes (KRS) 527.040.
2
    KRS 532.080(3).
and highly prejudicial testimony during trial and that the Commonwealth made

improper statements during the closing argument of the penalty phase. Finding no

error, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             On October 1, 2018, Appellant went to a business called Kentucky

Tire. Kentucky Tire was owned by Eric Mitchell. Tim Kimbrough was an

employee of Kentucky Tire and was the paramour of Appellant’s ex-girlfriend,

Ryane Johnson. Appellant and Ms. Johnson had a child together. Ms. Johnson,

Mr. Kimbrough, and the minor child were all living together. Appellant went to

Kentucky Tire with a gun and began threatening Mr. Kimbrough and Mr. Mitchell.

Appellant had been having arguments with Ms. Johnson and Mr. Kimbrough over

the raising of the minor child and this is presumably what caused the altercation.

Appellant eventually left the store, and Mr. Mitchell called the police. Appellant

was swiftly located and apprehended; however, no gun was on his person when he

was arrested. A gun was found nearby the location of his arrest and in an area a

witness witnessed him leaving.

             Appellant was indicted for being a felon in possession of a firearm

and for being a first-degree persistent felony offender. After a jury trial, Appellant

was found guilty of these charges and sentenced to eighteen years in prison. This

appeal followed.


                                         -2-
                        ARGUMENTS AND ANALYSIS

             Appellant’s first argument on appeal is that the trial court erred in

allowing irrelevant and prejudicial testimony. Specifically, Appellant takes issue

with the following testimony: Mr. Mitchell stated that he was scared that

Appellant would fire the gun Appellant was pointing at him; Mr. Kimbrough

testified that Appellant threatened to shoot him; Mr. Kimbrough testified that his

relationship with Appellant was strained because they disagreed on how to

discipline the minor child; and Ms. Johnson testified that Appellant and Mr.

Kimbrough had disagreements about the child. Appellant claims this evidence was

irrelevant because it did not go to show that he was in possession of a firearm and

was highly prejudicial. Appellant equates this testimony with prior bad acts

evidence prohibited by Kentucky Rules of Evidence (KRE) 404(b).

             We disagree with Appellant and conclude that this testimony was

proper. The testimony of Mr. Mitchell and Mr. Kimbrough was a description of

what happened the day in question. Ms. Johnson’s testimony helped explain why

Appellant might have possessed the gun.

             One of the accepted bases for the admissibility of
             evidence of other crimes arises when such evidence
             furnishes part of the context of the crime or is necessary
             to a full presentation of the case, or is so intimately
             connected with and explanatory of the crime charged
             against the defendant and is so much a part of the setting

                                         -3-
             of the case and its environment that its proof is
             appropriate in order to complete the story of the crime on
             trial by proving its immediate context or the res gestae or
             the uncharged offense is so linked together in point of
             time and circumstances with the crime charged that one
             cannot be fully shown without proving the other . . . [and
             is thus] part of the res gestae of the crime charged.

Webb v. Commonwealth, 387 S.W.3d 319, 326 (Ky. 2012) (internal quotation

marks and citations omitted).

             Here, what occurred at Kentucky Tire and why Appellant was angry

with Mr. Kimbrough were relevant to the circumstances of the crime and were

required to present a full presentation of the case. This testimony was especially

relevant because of Appellant’s defense. At trial, Appellant’s defense was that the

witnesses who stated they saw Appellant in possession of the firearm were lying

because of the issues surrounding the child, and they were trying to frame

Appellant. In addition, during opening argument, Appellant’s counsel mentioned

the disagreements regarding the raising of the child. The reasons why he had the

gun and what he did with the gun were relevant to helping prove that he, in fact,

did have the gun. There was no error in allowing the testimony of Mr. Mitchell,

Mr. Kimbrough, or Ms. Johnson, and this testimony was not overly prejudicial.

             Appellant’s second argument is that the prosecution made an

improper statement during the closing argument of the penalty phase. During the

Commonwealth’s closing argument in the penalty phase of the trial, the prosecutor


                                         -4-
stated: “Ladies and gentlemen, I’m going to ask you to send a message to all the

other career criminals . . . .” At this point, the defense objected, and the objection

was sustained. A bench conference ensued where the Commonwealth introduced

the case of Little v. Commonwealth, 553 S.W.3d 220 (Ky. 2018). Little held that a

“send a message” argument during the closing argument of the penalty phase is

permissible so long as it is limited to discussing the deterrence of other criminals.

Little also cited to Cantrell v. Commonwealth, 288 S.W.3d 291 (Ky. 2009), which

held similarly.

              After reading Little, the trial judge changed his mind and allowed the

Commonwealth to make its “send a message” argument. The prosecutor went on

to say: “Send a message to the career criminals to stay out of Kenton County and

quit committing crimes.” At the end of the Commonwealth’s closing argument,

defense counsel moved for a mistrial, but that motion was denied.

              We conclude that the Commonwealth did not err in making the “send

a message” statements. Little and Cantrell are on point. The Commonwealth’s

“send a message” argument occurred in the penalty phase and focused on

deterrence; therefore, there was no error.3




3
 Little and Cantrell reiterated that the “send a message” argument could not be made during the
guilt phase, only during the penalty phase.

                                              -5-
                                  CONCLUSION

              Based on the foregoing, we find no error and affirm the judgment of

the trial court.

              GOODWINE, JUDGE, CONCURS.

              THOMPSON, K., JUDGE, CONCURS IN PART, DISSENTS IN

PART, AND FILES SEPARATE OPINION.

              THOMPSON, K., JUDGE, CONCURRING IN PART AND

DISSENTING IN PART: I respectfully concur in part and dissent in part. I agree

with the majority opinion that it was appropriate for the trial court to allow

testimony from witnesses about Michael Harper threatening them with his gun. In

the context of the guilt phase this was not prejudicial. However, I disagree about

the majority opinion’s resolution on the “send a message” issue.

              Harper argues that considered in light of the evidence permitted

during the guilt phase, the prosecution’s “send a message” argument was not

focused on deterrence but rather on getting the jury to punish Harper for

threatening to shoot one witness and scaring another that he might be shot, thus

putting community pressure on the jury’s decision. I agree with Harper that given

this testimony, the trial court erred in permitting the particular “send a message”

argument offered, where Harper made a contemporaneous objection.




                                          -6-
             The majority opinion devotes very little space to exploring Harper’s

argument, primarily relying upon Little v. Commonwealth, 553 S.W.3d 220 (Ky.

2018), which is not on point but was the basis for the trial court’s ruling. Little was

examining an unpreserved “send a message” closing argument. As the standard for

establishing palpable error is far different from reviewing a preserved error, Little

should not be relied upon to justify the outcome here.

             Although the majority opinion does cite to Cantrell v.

Commonwealth, 288 S.W.3d 291 (Ky. 2009), which involved a preserved error, it

does not examine this precedent. In Cantrell, the Kentucky Supreme Court

departed from its earlier view as expressed in Brewer v. Commonwealth, 206
S.W.3d 343, 351 (Ky. 2006), that a prosecutor’s “exhortation to [the] jury to ‘send

a message’ to the community [is] improper.” It clarified that “comment on the

deterrent effect of a sentence has been held proper[]” and that “[d]eterrence is

clearly not intended for [the] defendant alone, but rather his sentence sends the

message to all others so inclined that their crimes will be punished, and that a jury

made up of local citizens will not tolerate such offenses.” Cantrell, 288 S.W.3d at

298-99.

             However, the Cantrell decision did not give prosecutors free reign to

urge juries to “send a message” in any penalty phase in any manner desired,

explaining that such comments are not prejudicial only “so long as the jury is well


                                         -7-
aware that it is sentencing the particular defendant before it—with his or her good

points and bad—on the crime for which he or she has been convicted,” and “[a]ny

effort by the prosecutor in his closing argument to shame jurors or attempt to put

community pressure on jurors’ decisions is strictly prohibited.” Id. at 299.

                 Each case needs to be considered on its own merits. We must

consider “the overall trial and the context in which the comments in question were

made[.]” Brewer, 206 S.W.3d at 351.

                 In Cantrell, the prosecutor’s argument homed in on the case being the

first prosecution for manufacture of methamphetamine in the county, and the focus

was on deterring that particular crime from that county with a harsher sentence.

Here, in contrast, Harper committed the more ordinary crime of being a felon in

possession of a handgun, and the jury was exhorted generally to send a message to

“career criminals” to “quit committing crimes.”

                 The leeway permitted to the prosecution in establishing Harper’s guilt

merited a stricter observation of the proper bounds of a “send a message” argument

during the penalty phase. Because the jury received information that Harper

committed additional uncharged crimes,4 the prosecutor’s exhortation pressured

the jury to punish Harper not just for his specific crime, but for his additional




4
    The additional charge against Harper for terroristic threatening was severed for a separate trial.

                                                   -8-
uncharged crimes. This cannot be tolerated and merits reversal of his sentence for

a new penalty phase.

            Accordingly, I concur in part and dissent in part.




BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Julia K. Pearson                          Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Lauren Lewis
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -9-